         Case 3:19-cv-00208-DPM Document 60 Filed 08/12/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

MARY CAGE TARVER STEVENSON, also
known as Mary K. Stevenson, as Trustee of the
James E. Stevenson Family Trust; JAMES E.
STEVENSON III; and SHARYN STEVENSON                           PLAINTIFFS

v.                         No. 3:19-cv-208-DPM

RONALD CAPPS, JR.;
and all persons claiming an interest in real property
described herein, located in the Chickasawba
District of Mississippi County, Arkansas              DEFENDANTS

                                  ORDER
     Pursuant to General Order 54, the Court authorizes Mark Hayes
and W. Lewis Jenkins to bring a cell phone, laptop computer, or
personal digital assistant into the E.C. “Took” Gathings Federal
Building in Jonesboro for a bench trial beginning on 14 September 2020
for a hearing in this case.
     The following rules apply to this access:
     $       The devices mentioned may not be used to record,
             photograph, or film anyone or anything inside the
             courthouse.

     $       Cell phones and PDAs must be turned off and put away
             when in the courtroom.
         Case 3:19-cv-00208-DPM Document 60 Filed 08/12/20 Page 2 of 2




     $       Wireless internet components of all electronic devices must
             be deactivated when in the courtroom.

     $       Only counsel, and support staff at counsel table, may use
             laptops in the courtroom.

     $       Before persons with electronic devices are granted entry into
             the courthouse, all devices must be examined by the United
             States Marshals Service or Court Security Personnel. This
             examination includes, but is not limited to, placing the
             device through the electronic screening machines and
             requiring the person possessing the device to turn the power
             to the device off and on.

     $       The United States Marshals Service may further restrict
             electronic devices from entering the building if a threat so
             requires.

     A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.
     So Ordered.

                                    ________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    12 August 2020
                                     -2-
